t c memo united_states tax_court lindsey c nelson petitioner v commissioner of internal revenue respondent docket no filed date lindsey c nelson pro_se amy dyar seals for respondent memorandum opinion powell special_trial_judge respondent determined deficiencies in petitioner's federal income taxes and accuracy- related penalties pursuant to sec_6662 a in the following amounts section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number penalty dollar_figure big_number big_number at the time the petition was filed petitioner resided in greensboro north carolina the deficiencies result from the inclusion in income of funds embezzled by petitioner's wife linda in the respective amounts of dollar_figure in dollar_figure in and dollar_figure in and the disallowance of losses in the respective amounts of dollar_figure in dollar_figure in and dollar_figure in claimed on the returns from a bookkeeping business operated by linda the sole issue is whether petitioner is entitled to relief as a so-called innocent spouse pursuant to sec_6013 the facts may be summarized as follows petitioner and linda married in they had a child in petitioner had worked as a general superintendent for several construction companies petitioner dropped out of college in but went back in the fall of as a full time student majoring in civil engineering with a stipend that included tuition and books linda worked full-time as a bookkeeper accountant for datanet services inc datanet and essentially supported the family linda was approximately years old during petitioner was apparently a few years older from the beginning petitioner and linda had financial difficulties in they sought protection under chapter of the bankruptcy code the bankruptcy plan required them to pay dollar_figure per month during and linda received wages in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner's employment was sporadic he had income in the amounts of dollar_figure for and dollar_figure for during when petitioner reentered college linda began embezzling funds from datanet she embezzled dollar_figure dollar_figure and dollar_figure during and respectively these funds were spent on food clothing rent furniture and other living_expenses including expenses for petitioner's education petitioner and linda took vacations to the beach each year and also a trip to colorado linda was arrested in date and convicted on date petitioner and linda filed joint federal_income_tax returns for each of the years in issue reporting wages discussed above petitioner and linda did not report the amounts embezzled from datanet petitioner and linda deducted losses from the alleged accounting service operated by linda these losses were fictitious respondent determined that the embezzled funds constituted gross_income and disallowed the losses respondent also determined that accuracy-related_penalties for negligence were due petitioner does not contest any of the adjustments but rather contends that he is entitled to relief of liability under the so-called innocent spouse provisions contained in sec_6013 sec_6013 permits a husband and wife to file a joint income_tax return when a joint_return is filed both spouses become jointly and severally liable for the entire tax sec_6013 a spouse may be relieved of liability however if the following requirements of sec_6013 are satisfied the taxpayer and his or her spouse file a joint_return for the taxable_year there is a substantial_understatement of tax attributable to grossly_erroneous_items of the latter spouse the taxpayer establishes that in signing the return he or she neither knew nor had reason to know of the substantial_understatement taking account of all the facts and circumstances it is inequitable to hold the taxpayer liable for the deficiency in tax resulting from the substantial_understatement and the understatement exceeds percent of the taxpayer's adjusted_gross_income for the preadjustment year if such adjusted_gross_income is dollar_figure or less an understatement is substantial if it exceeds dollar_figure sec_6013 petitioner bears the burden of proving all five conditions of sec_6013 have been satisfied rule a 662_f2d_220 4th cir affg in part and revg in part tcmemo_1980_353 it is undisputed that petitioner filed a joint_return for each of the years in issue and that there were substantial understatements on those returns attributable to linda's activities the dispute then focuses on whether petitioner knew or had reason to know of the understatements and whether it is inequitable to hold petitioner liable for the deficiencies lack of actual knowledge is not sufficient to qualify for innocent spouse relief petitioner must establish that he had no reason to know of the understatements whether petitioner had reason to know of the understatements depends on whether a reasonable person in his circumstances could be expected to know that income had not been reported and that erroneous deductions had been claimed at the time the returns were signed 93_tc_355 whether a duty to inquire into the propriety of the return arises depends on the taxpayer's education level involvement in family business and financial affairs presence of expenditures that appear lavish or unusual and the culpable spouse's evasiveness or deceit concerning the couple's finances 18_f3d_1521 11th cir revg tcmemo_1991_463 petitioner contends that he neither knew nor had reason to know about linda's defalcations from datanet it is unnecessary to decide whether or not petitioner actually knew of the unreported income and bogus deductions because he clearly had reason to know of those items during these years petitioner and linda received and spent over dollar_figure embezzled from datanet at the same time they received gross_income from wages in the amount of approximately dollar_figure there were no savings and they spent approximately dollar_figure during the with regard to the return petitioner obviously knew that that return was not correct the return was signed by petitioner on date linda was indicted in date and pled guilty and was convicted on date years in issue the amounts embezzled constituted percent of that amount it is simply ludicrous for a person who was a mature full-time college student to say that he had no reason to know that something was not awry with this situation it may be that he did not know exactly where the money came from but surely he was aware when the returns were filed that they spent more than they were reporting on their returns the same is true concerning the deductions claimed for the alleged accounting business petitioner knew that linda worked full-time during and she either was pregnant or had a baby there is no evidence that remotely suggests that linda's alleged accounting business was a reality finally while it is perhaps unnecessary to discuss whether it would be inequitable to hold petitioner liable for the deficiencies see sec_6013 we note that petitioner is in a poor position to make such a claim in making this observation we consider inter alia whether petitioner significantly benefited from the understatement beyond normal support and whether petitioner has been divorced 93_tc_434 sec_1 b income_tax regs petitioner may be in the process of being divorced and while married to linda he may not have enjoyed a lavish lifestyle but he clearly did not live the life of a full-time_student and the lifestyle that he did enjoy was due in no small part to linda's defalcations furthermore after linda was convicted the only person who survived with any benefit was petitioner his college education had been paid for during this period he may not have walked away with many tangible benefits but he did receive that great intangible benefit we believe therefore that it is not inequitable to hold petitioner liable for the tax_liabilities decision will be entered for respondent
